DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Christopher J. Volkmann (Registration No. 60,349) on 03/01/2022.
The application has been amended as follows:

7. The computing system of claim 5 wherein the instructions cause the computing system to generate results of executing the executable recovery code.

16. The method of claim 15 and further comprising:
generating 


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 11, and 20 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…receive an online chat message from a remote system, that is remote from the computing system, over a communication network; parse the online chat message received at the computing system; determine, based on parsing the online chat message, that the online chat message includes an action identifier;…execute the executable recovery code on the computing system.”
Claim 11: “…receiving, by the client computing system, an online chat message from a support computing system over a wide area communication network; parsing the online chat message to determine whether the online chat message includes an action identifier;…executing the identified executable recovery code on the client computing system.”
Claim 20: “…parse an online chat message received at the computing system to determine that the online chat message includes one action identifier, of the plurality of different action identifiers;…execute the one set of executable code on the computing system.”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSEPH R KUDIRKA/            Primary Examiner, Art Unit 2114